Execution Version

 

 

This instrument and the rights and obligations evidenced hereby are and shall at
all times be and remain subordinated in right of payment to the extent and in
the manner set forth in that certain Subordination Agreement, dated as of April
17, 2015, by and among Commonwealth Bank of Australia, Hale Capital Partners,
L.P., Midway Gold Corp., MDW Pan LLP and certain other parties, as amended, to
the prior payment in full in cash of all Senior Debt (as defined therein).

 

 

 

SECURITY AGREEMENT

Dated as of April 24, 2015

From

The Grantors referred to herein

as Grantors

to

Hale Capital Partners, L.P.

as Collateral Agent

 

--------------------------------------------------------------------------------

 

 

T A B L E    O F    C O N T E N T S

 

 

Section

Page



 

 

Section 1. Grant of Security


2 

Section 2. Security for Obligations


7 

Section 3. Grantors Remain Liable


7 

Section 4. Delivery and Control of Security Collateral


7 

Section 5. Maintaining the Account Collateral


8 

Section 6. Investing of Amounts in the Depositary Accounts


9 

Section 7. Release of Amounts


9 

Section 8. Representations and Warranties


9 

Section 9. Further Assurances


12 

Section 10. As to Equipment and Inventory


13 

Section 11. Insurance


13 

Section 12. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts


13 

Section 13. As to Intellectual Property Collateral


14 

Section 14. [Intentionally Omitted]


15 

Section 15. Assigned Agreements


15 

Section 16. Letter-of-Credit Rights


16 

Section 17. Commercial Tort Claims


16 

Section 18. Transfers and Other Liens; Additional Shares


16 

Section 19. Collateral Agent Appointed Attorney in Fact


16 

Section 20. Collateral Agent May Perform


17 

Section 21. The Collateral Agent’s Duties


17 

Section 22. Remedies


18 

Section 23. Indemnity and Expenses


20 



1Midway – Security Agreement

--------------------------------------------------------------------------------

 

Section 24. Amendments; Waivers; Additional Grantors; Etc. 


21 

Section 25. Notices, Etc.


21 

Section 26. Continuing Security Interest; Assignments under the Credit Agreement


21 

Section 27. Release; Termination


22 

Section 28. Security Interest Absolute


22 

Section 29. Execution in Counterparts


24 

Section 30. Governing Law


24 

 



2Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

This instrument and the rights and obligations evidenced hereby are and shall at
all times be and remain subordinated in right of payment to the extent and in
the manner set forth in that certain Subordination Agreement, dated as of April
17, 2015, by and among Commonwealth Bank of Australia, Hale Capital Partners,
L.P., Midway Gold Corp., MDW Pan LLP and certain other parties, as amended, to
the prior payment in full in cash of all Senior Debt (as defined therein).

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of April 24, 2015 (this “Agreement”) made by MDW Pan
LLP, a limited liability partnership formed in the State of Delaware (the
“Borrower”) and the other Persons listed on the signature pages hereof (the
Borrower and the Persons so listed being, collectively, the “Grantors”), to Hale
Capital Partners, L.P., as collateral agent (in such capacity, together with any
successor collateral agent appointed pursuant to the Credit Agreement (as
hereinafter defined), the “Collateral Agent”) for the Secured Parties (as
defined in the Credit Agreement).

(1) The Borrower is  party to that certain Subordinated Credit Agreement, dated
as of April 17, 2015 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), with Hale Capital
Partners, L.P., as administrative agent and collateral agent, and the lenders
party thereto from time to time.

(2) The Borrower is party to that certain Credit Agreement dated as of July 18,
2014  (as amended, amended and restated, supplemented or otherwise modified from
time to time,  the “Senior Credit Agreement”) by and among the Borrower, as
borrower, each of the banks, financial institutions and other lenders party
thereto (“Senior Lenders”), and Commonwealth Bank of Australia, as
administrative agent, collateral agent and technical agent (“Senior Agent”).

(3) Concurrently with the execution of the Credit Agreement, the Secured
Parties, the Senior Lenders, the Senior Agent, the Borrower and the other
Grantors have entered into that certain Subordination Agreement (the
“Subordination Agreement”). 

(4) Each Grantor is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Part I of Schedule I hereto and issued by the
Persons named therein and of the indebtedness (the “Initial Pledged Debt”) set
forth opposite such Grantor’s name on and as otherwise described in Part II of
Schedule I hereto and issued by the obligors named therein.    

(5) Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

(6) It is a condition to the making of loans under the Credit Agreement that the
Grantors shall have granted the security interest contemplated by this
Agreement.  Each Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Loan Documents.

(7) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit
Agreement.  Further, unless



Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

otherwise defined in this Agreement or in the Credit Agreement, terms defined in
Article 8 or 9 of the UCC (as defined below) are used in this Agreement as such
terms are defined in such Article 8 or 9.  “UCC” means the Uniform Commercial
Code as in effect from time to time in the State of New York; provided that, if
perfection or the effect of perfection or non-perfection or the priority of the
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement, each Grantor hereby agrees
with the Collateral Agent for the ratable benefit of the Secured Parties as
follows:

Section 1. Grant of Security

Each Grantor hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in such Grantor’s right, title and
interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts, chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (d), (e) or (f) below,
being the “Receivables,”



2Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

and any and all such supporting obligations, security agreements, mortgages,
Liens, leases, letters of credit and other contracts being the “Related
Contracts”);

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness; and

(v) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;

(e) each of the material contracts, including the Material Project
Agreements and excluding any contracts that constitute Excluded Assets, to which
such Grantor is now or may hereafter become a party, in each case as such
agreements may be amended, amended and restated, supplemented or otherwise
modified from time to time (collectively, the “Assigned Agreements”),



3Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due under or pursuant to the Assigned Agreements, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Assigned Agreements, (iii) claims of such
Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and (iv) the right of such Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) the Pledged Deposit Accounts and all other deposit accounts of the Borrower
(other than Excluded Assets) and all funds and financial assets from time to
time credited thereto (including, without limitation, all Cash Equivalents), and
all certificates and instruments, if any, from time to time representing or
evidencing the Pledged Deposit Accounts;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent
for or on behalf of such Grantor in substitution for or in addition to any or
all of the then existing Account Collateral; and

(iii) the Supplier Metal Account and the External Metal Account (each, as
defined in the Refining Agreement);

(iv) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);



4Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;

(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule III hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule III hereto (“IP Agreements”);
and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) the commercial tort claims described in Schedule IV hereto (together with
any commercial tort claims as to which the Grantors have complied with the
requirements of Section 17, the “Commercial Tort Claims Collateral”);

(i) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the



5Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

Collateral (including, without limitation, proceeds, collateral and supporting
obligations that constitute property of the types described in clauses (a)
through (i) of this Section 1) and, to the extent not otherwise included, all
(A) payments under insurance (whether or not the Collateral Agent is the loss
payee thereof), or any indemnity, warranty or guaranty, payable by reason of
loss or damage to or otherwise with respect to any of the foregoing Collateral,
and (B) cash.

Notwithstanding the foregoing, this Agreement shall not constitute the grant of
a security interest in, and none of the covenants or representations and
warranties herein shall apply to, any property to the extent such property is,
at any time, but only for so long as such property is, an Excluded Asset.  As
used herein, “Excluded Asset” shall mean (a) the deposits securing the Closing
Surety Bonding Contracts in an aggregate amount up to U.S.$6,000,000; (b) the
Distribution Account; (c) the interests of Midway Gold US Inc. or any other
Grantor under (i) that certain Exploration, Development and Mine Operating
Agreement, dated as of November 1, 2012, between Midway Gold US Inc. and Aurion
Resources (US) LLC (as amended or otherwise modified from time to time, the
“Pinyon Agreement”) and any Participating Interest (as defined in the Pinyon
Agreement) and (ii) that certain Exploration, Development and Mine Operating
Agreement, dated as of March 9, 2009, between Midway Gold US Inc. and Barrick
Gold Exploration Inc. (as amended or otherwise modified from time to time, the
“Spring Valley Agreement”) and any Participating Interest (as defined in the
Spring Valley Agreement), (d) the interests of MDW Gold Rock LLP or any other
Grantor under that certain Monte Mineral Lease, dated March 20, 2006, between
MDW Gold Rock LLP and Nevada Royalty Corp. (as amended or otherwise modified
from time to time, the “Monte Lease”);  provided that, immediately upon the
receipt of consent of the Lessor (as defined in the Monte Lease) to the
collateral assignment of such interests to the Collateral Agent, such interests
shall no longer constitute Excluded Assets, (e) the interests of  the Borrower
or any other Grantor under that certain Pan Mineral Lease, dated January 7,
2003, between the Borrower and Nevada Royalty Corp. (successor in interest to
Newark Valley Mining Corp., and earlier from Gold Standard Royalty (Nevada) Inc.
and originally from Bertha C. Johnson, Trustee of the Lyle F. Campbell Trust
under an Agreement of Trust dated August 5, 1986 and last amended on May 19,
1988), a Nevada corporation (as amended or otherwise modified from time to time,
the “Pan Lease”);  provided that, immediately upon the receipt of consent of the
Lessor (as defined in the Pan Lease) to the collateral assignment of such
interests to the Collateral Agent, such interests shall no longer constitute
Excluded Assets, (f) vehicles or other equipment subject to Permitted Liens to
secure Indebtedness permitted pursuant to the Credit Agreement or the Guaranty
and incurred to fund the lease or purchase of such vehicles or other equipment,
solely to the extent that the terms of the instrument or document that created
such Permitted Liens prohibited the grant of a security interest to the
Collateral Agent at the time such instrument or document was entered into;
provided that the Grantors shall use commercially reasonable efforts to cause
such instruments and documents not to include such a prohibition, (g) any
general intangible held by a Grantor to the extent (but only to the extent) that
the grant of a security interest to the Collateral Agent in such general
intangible is prohibited by Applicable Law, (h) any health care receivables or
any health care receivables accounts, (i) the interests of the Borrower in the
Electric Power Supply Agreement dated as of June 25, 2014 between the Borrower
and Mt. Wheeler Power, Inc.;  provided that, immediately upon the receipt of
consent of Mt. Wheeler Power, Inc. to the collateral assignment of such
interests to the Collateral Agent, such interests shall no longer constitute
Excluded Assets; and (i)  any other lease, license, contract, property rights or
agreement to which a Grantor is a party or any of such Grantor’s rights or
interests thereunder, if, and for so long as and to the extent that, the grant
of the security interest



6Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

in such property would constitute or result in (i) the abandonment, invalidation
or unenforceability of any material right, title or interest of such Grantor
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, property rights or agreement (other
than to the extent that any such breach, termination or default would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction, any
other applicable law or principles of equity), provided that, such lease,
license, contract, property right or agreement shall no longer constitute
Excluded Assets (x) immediately upon the condition causing such abandonment,
invalidation or unenforceability being remedied, (y)  immediately with respect
to any severable term of such lease, license, contract, property rights or
agreement to the extent that such attachment does not result in any of the
consequences specified in (i) or (ii) above, and (z) immediately with respect to
any such lease, license, contract, property rights or agreement upon receipt of
consent of the account debtor or such Grantor’s counterparty.

Section 2. Security for Obligations

This Agreement secures, in the case of each Grantor, the payment of all Secured
Obligations of such Grantor now or hereafter existing under the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such obligations being the “Secured Obligations”).  Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party under the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

Section 3. Grantors Remain Liable

Anything herein to the contrary notwithstanding, (a) each Grantor shall remain
liable under the contracts and agreements included in such Grantor’s Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by the Collateral Agent of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (c) no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement or any other Loan Document, nor shall any
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

Section 4. Delivery and Control of Security Collateral

Subject at all times to the rights and interests of the Secured Parties (as
defined in the Senior Credit Agreement, the “Senior Secured Parties”) under the
Senior Credit Agreement and the other Loan Documents (as defined in the Senior
Credit Agreement, the “Senior Loan Documents”) and the priorities provided for
in the Subordination Agreement:





7Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

All certificates or instruments representing or evidencing Security Collateral
shall be delivered to and held by or on behalf of the Collateral Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Collateral Agent.  The Collateral
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing Security Collateral for certificates or instruments
of smaller or larger denominations.

(a) With respect to any Security Collateral that constitutes an uncertificated
security, the relevant Grantor will cause the issuer thereof either (i) to
register the Collateral Agent as the registered owner of such security or (ii)
to agree with such Grantor and the Collateral Agent that such issuer will comply
with instructions with respect to such security originated by the Collateral
Agent without further consent of such Grantor, such agreement to be in form and
substance satisfactory to the Collateral Agent (such agreement being an
“Uncertificated Security Control Agreement”).

(b) With respect to any Security Collateral that constitutes a security
entitlement as to which the Collateral Agent hereunder is not the securities
intermediary, the relevant Grantor will cause the securities intermediary with
respect to such security entitlement either (i) to identify in its records the
Collateral Agent as the entitlement holder thereof or (ii) to agree with such
Grantor and the Collateral Agent that such securities intermediary will comply
with entitlement orders originated by the Collateral Agent without further
consent of such Grantor, such agreement to be in form and substance satisfactory
to the Collateral Agent (a “Securities Account Control Agreement”).

(c) The Collateral Agent shall have the right, at any time in its discretion and
without notice to any Grantor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Security Collateral,
subject only (to the extent applicable) to the Pledge Agreements and the rights
and interests of Senior Secured Parties.    In addition, the Collateral Agent
shall have the right at any time to convert Security Collateral consisting of
financial assets credited to the Pledged Deposit Accounts or the Depositary
Accounts to Security Collateral consisting of financial assets held directly by
the Collateral Agent, and to convert Security Collateral consisting of financial
assets held directly by the Collateral Agent to Security Collateral consisting
of financial assets credited to the Pledged Deposit Accounts or the Depositary
Accounts.

(d) Upon the request of the Collateral Agent, each Grantor will notify each
issuer of Security Collateral granted by it hereunder that such Security
Collateral is subject to the security interest granted hereunder.

Section 5. Maintaining the Account Collateral

Until such time that all outstanding Secured Obligations have been repaid in
full in cash and all Commitments have been reduced to zero or, with respect to
each individual Grantor, until such time as the obligations of such Grantor
under this Agreement shall have been terminated pursuant to Section 27(b), but
subject in all events to the Subordination Agreement and the terms of the Senior
Credit Agreement and the other Senior Loan Documents:



8Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

(a) the Borrower will maintain all deposit accounts (other than the Distribution
Account) only with a bank (a “Pledged Account Bank”) that has agreed with the
Borrower and the Collateral Agent to comply with instructions originated by the
Collateral Agent directing the disposition of funds in such Project deposit
account without the further consent of such Grantor, such agreement to be in
form and substance reasonably satisfactory to the Collateral Agent (a “Deposit
Account Control Agreement”) to be obtained with respect to the deposit accounts
existing on the date hereof in accordance with Section 6.01(w) of the Credit
Agreement.

(b) each Grantor will (i) immediately instruct each Person obligated at any time
to make any payment to the Borrower for any reason (an “Obligor”) to make such
payment to a Pledged Deposit Account and (ii) deposit in a Pledged Deposit
Account, at the end of each Business Day, all proceeds of Collateral and all
other cash of such;  provided that none of the Grantors (other than the
Borrower) shall be required to maintain its cash in a Pledged Deposit Account or
any other account subject to a deposit account control agreement in favor of the
Collateral Agent except as contemplated by Section 5.01(i) of the Guaranty.

(c) The Collateral Agent may, at any time and without notice to, or consent
from, any Grantor, transfer, or direct the transfer of, funds from the Pledged
Deposit Accounts to satisfy any Grantor’s obligations under the Loan Documents
if an Event of Default shall have occurred and be continuing.

Section 6. Investing of Amounts in the Depositary Accounts

With respect to amounts deposited in the Depositary Accounts from time to time,
the Borrower shall have the right to (a) invest such amounts in such Cash
Equivalents credited to the Depositary Accounts as the Borrower may select, and
(b) invest interest paid on the Cash Equivalents referred to in clause (a)
above, and reinvest other proceeds of any such Cash Equivalents that may mature
or be sold, in each case in such Cash Equivalents credited in the same
manner.  Interest and proceeds that are not invested or reinvested in Cash
Equivalents as provided above shall be deposited and held in the Depositary
Accounts.  In addition, the Borrower shall have the right at any time to
exchange, or direct the applicable Pledged Account Bank to exchange, such Cash
Equivalents for similar Cash Equivalents of smaller or larger determinations, or
for other Cash Equivalents, credited to the Depositary
Accounts.  Notwithstanding the foregoing, the parties agree that this Section 6
shall be subject to the terms of the Credit Agreement, the Depositary Agreement
and the Subordination Agreement .

Section 7.  Release of Amounts

Amounts deposited in or credit to the Depositary Accounts shall be applied in
accordance with the terms of the Credit Agreement and the Depositary Agreement,
subject to the Subordination Agreement.

Section 8. Representations and Warranties

Each Grantor represents and warrants as follows:

(a) Such Grantor’s exact legal name, location, chief executive office, type of
organization, jurisdiction of organization and (if applicable) organizational
identification number



9Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

is set forth in Schedule V hereto.  Such Grantor has no trade names other than
as listed on Schedule III hereto.  Within the five years preceding the date
hereof, such Grantor has not changed its name, location, chief executive office,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Schedule V hereto except as set
forth in Schedule VI hereto.

(d) Such Grantor is the legal and beneficial owner of the Collateral granted or
purported to be granted by it free and clear of any Lien, claim, option or right
of others, except for Permitted Liens (including Liens for the benefit of the
Senior Secured Parties ).  No effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing such
Grantor or any trade name of such Grantor as debtor is on file in any recording
office, except such as may have been filed in favor of the Collateral Agent
relating to the Loan Documents, the Senior Agent or as otherwise permitted under
the Credit Agreement.

(e) All of the Equipment and Inventory of such Grantor are located at the places
specified therefor in Schedule VII hereto or at another location as to which
such Grantor has complied with the requirements of Section 10(a).  Within the
five (5) years preceding the date hereof, such Grantor has not changed the
location of its Equipment or Inventory except as set forth in Schedule VI
hereto.  Such Grantor has exclusive possession and control of its Equipment and
Inventory (subject to Permitted Liens), other than Inventory stored at any
leased premises or warehouse for which a landlord’s or warehouseman’s agreement,
in form and substance satisfactory to the Collateral Agent, is in effect.

(f) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other instrument that has not been delivered to the Collateral Agent or
the Senior Agent.

(g) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

(h) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable.  The Pledged
Debt pledged by such Grantor hereunder has been duly authorized, authenticated
or issued and delivered, is the legal, valid and binding obligation of the
issuers thereof and is not in default in any material respects.

(i) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule I hereto.  The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule I hereto.

(j) Such Grantor has no investment property, other than the investment property
listed on Schedule I hereto and additional investment property as to which such
Grantor has complied with the requirements of Section 4.

(k) The Assigned Agreements to which such Grantor is a party, true and complete
copies of which have been furnished to the Collateral Agent, have been duly
authorized,



10Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

executed and delivered by all parties thereto, have not (except as may be
permitted by the Credit Agreement) been amended, modified, or supplemented, have
not (except as may be permitted by the Credit Agreement) been rescinded,
terminated, invalidated, suspended or otherwise impaired,  and are in full force
and effect.  Except as previously disclosed to the Collateral Agent in writing,
there exists no default in any material respect under any Assigned Agreement to
which such Grantor is a party by any party thereto.  To the extent required in
the Credit Agreement with respect to any Assigned Agreement, each party to the
Assigned Agreements to which such Grantor is a party other than the Grantors has
executed and delivered to such Grantor a consent, in form and substance
reasonably satisfactory to the Collateral Agent, to the grant of a security
interest in such Assigned Agreement to the Collateral Agent pursuant to this
Agreement. 

(l) The Borrower has no deposit accounts, other than the Pledged Deposit
Accounts listed on Schedule II hereto, additional Pledged Deposit Accounts as to
which the Borrower has complied with the applicable requirements of Section 5
and deposit accounts that are Excluded Assets.

(m) Such Grantor is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule VIII hereto and
additional letters of credit as to which such Grantor has complied with the
requirements of Section 16.

(n) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid security interest in the Collateral granted by such
Grantor, securing the payment of the Secured Obligations.   Subject to the
provisos in Sections 5(b) and 9(a)(iii), all filings and other actions
(including, without limitation, (A) actions necessary to obtain control of
Collateral as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and
(B) actions necessary to perfect the Collateral Agent’s security interest with
respect to Collateral evidenced by a certificate of title) necessary to perfect
the security interest in the Collateral granted by such Grantor have been duly
made or taken and are in full force and effect, and such security interest is
second priority subject only to Permitted Liens (including Liens for the benefit
of the Senior Secured Parties).

(o) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) the perfection or maintenance of the security interest
created hereunder (including the second priority nature of such security
interest subject only to Permitted Liens (including Liens for the benefit of the
Senior Secured Parties), except for the filing of financing and continuation
statements under the UCC, which financing statements have been duly filed and
are in full force and effect, the recordation of the Intellectual Property
Security Agreements referred to in Section 13 (if any) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, which Agreements have been duly
recorded and are in full force and effect, and the actions described in Section
4 with respect to the Security Collateral, which actions have been taken and are
in full force and effect, or (iii) the exercise by the Collateral Agent of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except as may be required in
connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally or as otherwise
provided in the Credit Agreement.



11Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

(p) The Inventory that has been produced or distributed by such Grantor has been
produced in compliance in all material respect with all requirements of
Applicable Law.

(q) As to itself and its Intellectual Property Collateral, each Grantor owns, or
possesses the right to use, all Intellectual Property necessary for the
operation of its respective business.  To the best knowledge of each Grantor, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by such Grantor
infringes upon any Intellectual Property rights held by any other Person.  No
Grantor has received from any third party a claim in writing that it is
infringing in any material respect the Intellectual Property of such third
party.  The use of Intellectual Property by any Grantor does not infringe on the
rights of any Person in any manner that could be reasonably expected to have a
Material Adverse Effect.

(r) Such Grantor has no knowledge of any commercial tort claims other than those
listed in Schedule IV hereto and additional commercial tort claims as to which
such Grantor has complied with the requirements of Section 17.

Section 9. Further Assurances

Subject to the proviso in Section 5, each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be reasonably necessary or desirable, or that the
Collateral Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor.  Without
limiting the generality of the foregoing, each Grantor will promptly with
respect to the Collateral of such Grantor:  (i)  at the request of the
Collateral Agent, mark conspicuously each document included in Inventory, each
chattel paper included in Receivables, each Related Contract, each Assigned
Agreement and each of its records pertaining to such Collateral with a legend,
in form and substance satisfactory to the Collateral Agent, indicating that such
document, chattel paper, Related Contract, Assigned Agreement or Collateral is
subject to the security interest granted hereby; (ii) if any such Collateral
shall be evidenced by a promissory note or other instrument or chattel
paper, subject to rights and interests of the Senior Agent, deliver and pledge
to the Collateral Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Collateral Agent; (iii)
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, as may be reasonably necessary or desirable, or as
the Collateral Agent may reasonably request, in order to perfect and preserve
the security interest granted or purported to be granted by such Grantor
hereunder;  provided that no Grantor (other than the Borrower) shall be required
to file a fixture filing in real estate records; (iv) at the reasonable request
of the Collateral Agent, take all action to ensure that the Collateral Agent’s
security interest is noted on each certificate of title related to any
Collateral evidenced by a certificate of title with such Collateral having a
fair market value greater than $50,000; and (v) deliver to the Collateral Agent
evidence that all other actions that the Collateral Agent may reasonably deem
necessary or desirable in order to perfect and protect the security interest
granted or purported to be granted by such Grantor under this Agreement have
been taken.



12Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

(a) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, regardless of whether any particular asset described in
such financing statements falls within the scope of the UCC or the granting
clause of this Agreement.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.  Each
Grantor ratifies its authorization for the Collateral Agent to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof. 

(b) Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

Section 10. As to Equipment and Inventory

Each Grantor will keep its Equipment and Inventory (other than Inventory sold in
the ordinary course of business) at the places therefor specified in Section
8(c) or, upon 10 days’ prior written notice to the Collateral Agent, at such
other places designated by such Grantor in such notice.

(a) Each Grantor will (i) maintain, preserve and protect all of its Equipment
necessary in the operation of the Mine in good working order and condition,
ordinary wear and tear excepted, in accordance with Prudent Industry Practices
in a manner that ensures that the conditions set forth in the warranty
provisions of the Construction Management Contract or by any construction
contractor, manufacturing supplier or vendor of any equipment incorporated into
the Mine are not violated in any respect that could reasonably be expected to
void such warranty; and (ii) make or cause to be made all necessary repairs
renewals and replacements thereof.  Each Grantor will promptly furnish to the
Collateral Agent a statement respecting any loss or damage exceeding $100,000
per occurrence to any of its Equipment or Inventory.

(b) Each Grantor will pay promptly when due all Tax liabilities, assessments and
governmental charges or levies imposed upon it or its properties or assets,
unless the same are being Contested, and all lawful claims that, if unpaid,
would by law become a Lien upon its properties.  In producing its Inventory,
each Grantor will comply in all material respects with all requirements of
Applicable Law.

Section 11. Insurance

The Borrower shall carry or cause to be carried insurance in accordance with the
Credit Agreement. 

Section 12. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts

No Grantor will change its name, type of organization, jurisdiction of
organization, organizational identification number or location from those set
forth in Section 8(a)



13Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

of this Agreement without first giving at least 10 days’ prior written notice to
the Collateral Agent and taking all action reasonably required by the Collateral
Agent for the purpose of perfecting or protecting the security interest granted
by this Agreement.  Each Grantor will hold and preserve its records relating to
the Collateral, including, without limitation, the Assigned Agreements and
Related Contracts, and will, upon reasonable advance notice, permit
representatives of the Collateral Agent and its independent contractors at such
reasonable times during normal business hours and as often as may be reasonably
desired, to inspect and make abstracts from such records and other
documents.  If any Grantor does not have an organizational identification number
and later obtains one, it will forthwith notify the Collateral Agent of such
organizational identification number.

(a) Except as otherwise provided in this subsection (b), each Grantor will
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Assigned Agreements, Receivables and Related
Contracts.  In connection with such collections, such Grantor may take (and, at
the Collateral Agent’s direction, will take) such action as such Grantor or the
Collateral Agent may reasonably deem necessary or advisable to enforce
collection of the Assigned Agreements, Receivables and Related Contracts;
provided,  however, that the Collateral Agent shall have the right at any time,
upon the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the Obligors
under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and to direct such Obligors to make payment of all amounts due
or to become due to such Grantor thereunder directly to the Collateral Agent
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such Assigned Agreements, Receivables and Related Contracts,
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done, and to otherwise
exercise all rights with respect to such Assigned Agreements, Receivables and
Related Contracts, including, without limitation, those set forth in Section
9-607 of the UCC.  After receipt by any Grantor of the notice from the
Collateral Agent referred to in the proviso to the preceding sentence, (i) all
amounts and proceeds (including, without limitation, instruments) received by
such Grantor in respect of the Assigned Agreements, Receivables and Related
Contracts of such Grantor shall be received in trust for the benefit of the
Collateral Agent hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over to the Collateral Agent in the same form as so
received (with any necessary indorsement) to be deposited in the Depositary
Accounts and either (A) released to such Grantor on the terms set forth in
Section 7 so long as no Event of Default shall have occurred and be continuing
or (B) if any Event of Default shall have occurred and be continuing, applied as
provided in Section 22(b) and (ii) such Grantor will not adjust, settle or
compromise the amount or payment of any Receivable or amount due on any Assigned
Agreement or Related Contract, release wholly or partly any Obligor thereof or
allow any credit or discount thereon.  No Grantor will permit or consent to the
subordination of its right to payment under any of the Assigned Agreements,
Receivables and Related Contracts to any other indebtedness or obligations of
the Obligor thereof.

Section 13. As to Intellectual Property Collateral

(a)With respect to its Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit A 



14Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

hereto or otherwise in form and substance satisfactory to the Collateral Agent
(an “Intellectual Property Security Agreement”), for recording the security
interest granted hereunder to the Collateral Agent in such Intellectual Property
Collateral with the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authorities necessary to perfect the security
interest hereunder in such Intellectual Property Collateral.

(a) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(g) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and (ii)
any such After-Acquired Intellectual Property and, in the case of trademarks,
the goodwill symbolized thereby, shall automatically become part of the
Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto.  Each Grantor shall give prompt (in any event
within 10 days) written notice to the Collateral Agent identifying the
After-Acquired Intellectual Property, and such Grantor shall execute and deliver
to the Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit B hereto or otherwise in form and
substance satisfactory to the Collateral Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property, which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
After-Acquired Intellectual Property.

Section 14. [Intentionally Omitted].

Section 15. Assigned Agreements

Each Grantor (other than the Borrower, which shall be subject to the terms and
conditions of the Credit Agreement) will at its expense:

(i) perform and observe all material terms and provisions of the Assigned
Agreements to be performed or observed by it in all material respects, maintain
the Assigned Agreements to which it is a party in full force and effect, enforce
in all material respects the Assigned Agreements to which it is a party in
accordance with the terms thereof and take all such reasonable actions to such
end as may be reasonably requested from time to time by the Collateral Agent;
and

(ii) furnish to the Collateral Agent promptly upon receipt thereof copies of all
material notices, requests and other documents received by such Grantor under or
pursuant to the Assigned Agreements to which it is a party, and from time to
time (A) furnish to the Collateral Agent such information and reports regarding
the Assigned Agreements and such other Collateral of such Grantor as the
Collateral Agent may reasonably request and (B) upon request of the Collateral
Agent, make to each other party to any Assigned Agreement to which it is a party
such demands and requests for information and reports or for action as such
Grantor is entitled to make thereunder.

(b) Each Grantor agrees that it will not, except to the extent otherwise
permitted under the Credit Agreement:



15Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

(i) cancel or terminate any Assigned Agreement to which it is a party or consent
to or accept any cancellation or termination thereof;

(ii) amend, amend and restate, supplement or otherwise modify any such Assigned
Agreement or give any consent, waiver or approval thereunder;

(iii) waive any default under or breach of any such Assigned Agreement; or

(iv) take any other action in connection with any such Assigned Agreement that
would impair the value of the interests or rights of such Grantor thereunder or
that would impair the interests or rights of any Secured Party.

(c) Each Grantor hereby consents on its behalf to the assignment and pledge to
the Collateral Agent for benefit of the Secured Parties of each Assigned
Agreement to which it is a party by any other Grantor hereunder.

Section 16. Letter-of-Credit Rights

Each Grantor, by granting a security interest in its Receivables consisting of
letter-of-credit rights to the Collateral Agent, intends to (and hereby does)
assign to the Collateral Agent its rights (including its contingent rights) to
the proceeds of all Related Contracts consisting of letters of credit of which
it is or hereafter becomes a beneficiary or assignee.  Each Grantor will make
commercially reasonable efforts to promptly cause the issuer of each letter of
credit and each nominated person (if any) with respect thereto to consent to
such assignment of the proceeds thereof pursuant to a consent in form and
substance satisfactory to the Collateral Agent and deliver written evidence of
such consent to the Collateral Agent.

(a) Upon the occurrence of an Event of Default, each Grantor will, promptly upon
request by the Collateral Agent, (i) notify (and such Grantor hereby authorizes
the Collateral Agent to notify) the issuer and each nominated person with
respect to each of the Related Contracts consisting of letters of credit that
the proceeds thereof have been assigned to the Collateral Agent hereunder and
any payments due or to become due in respect thereof are to be made directly to
the Collateral Agent or its designee and (ii) make commercially reasonable
efforts to arrange for the Collateral Agent to become the transferee beneficiary
of letter of credit, subject to rights and interests of the Senior Agent.

Section 17. Commercial Tort Claims

Each Grantor will promptly upon knowledge thereof give notice to the Collateral
Agent of any commercial tort claim that may arise after the date hereof and will
immediately execute or otherwise authenticate a supplement to this Agreement,
and otherwise take all reasonably necessary action, to subject such commercial
tort claim to the second priority security interest created under this
Agreement.

Section 18. Transfers and Other Liens; Additional Shares

Each Grantor agrees that it will not (a) sell, assign or otherwise dispose of,
or grant any option with respect to, any of the Collateral, other than sales,
assignments and other



16Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

dispositions of Collateral, and options relating to Collateral, permitted under
the terms of the Credit Agreement or (b) create or suffer to exist any Lien upon
or with respect to any of the Collateral of such Grantor except for Permitted
Liens (including Liens for the benefit of the Senior Secured Parties).

Section 19. Collateral Agent Appointed Attorney in Fact

Each Grantor hereby irrevocably appoints the Collateral Agent such Grantor’s
attorney in fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, upon the occurrence
and during the continuance of an Event of Default, in the Collateral Agent’s
discretion, subject to any rights of the Senior Agent, to take any action and to
execute any instrument that the Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation:

(a) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to Section 11,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral.

Section 20. Collateral Agent May Perform

If any Grantor fails to perform any agreement contained herein, the Collateral
Agent may, subject to the Subordination Agreement, but without any obligation to
do so, itself perform, or cause performance of, such agreement (provided that
the Collateral Agent shall not perform such agreement prior to the occurrence of
an ongoing Event of Default without first providing the Grantor written notice
of such failure and (as determined by the Collateral Agent in its sole
discretion) a reasonable opportunity to perform such agreement), and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor under Section 23.

Section 21. The Collateral Agent’s Duties

The powers conferred on the Collateral Agent hereunder are solely to protect the
Secured Parties’ interest in the Collateral and shall not impose any duty upon
it to exercise any such powers.  Except for the safe custody of any Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Collateral Agent shall have no duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any



17Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

Secured Party has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral.  The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

(a) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral.  In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Agreement to have been made to such Subagent, in addition to
the Collateral Agent, for the ratable benefit of the Secured Parties, as
security for the Secured Obligations of such Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent,” when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided,  however, that no such Subagent shall be authorized to
take any action with respect to any such Collateral unless and except to the
extent expressly authorized in writing by the Collateral Agent.

Section 22. Remedies

If any Event of Default shall have occurred and be Continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:  (i)
require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC.  Each



18Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 23) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in the manner set
forth in the Subordination Agreement.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).

(d) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Account Collateral or in any other deposit account.

(e) The Collateral Agent may send to each bank, securities intermediary or
issuer party to any Deposit Account Control Agreement, Securities Account
Control Agreement or Uncertificated Security Control Agreement a “Notice of
Exclusive Control” (or similar notice) as defined in and under such Agreement.

(f) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Collateral Agent or its designee such Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.

(g) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Security Collateral of any Grantor pursuant to this Section 22, each
Grantor agrees that, upon request of the Collateral Agent, such Grantor will, at
its own expense:

(i) execute and deliver, and cause each issuer of such Security Collateral
contemplated to be sold and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all



19Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

such other acts and things, as may be necessary or, in the opinion of the
Collateral Agent, advisable to register such Security Collateral under the
provisions of the Securities Act of 1933 (as amended from time to time, the
“Securities Act”), to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished and to make all amendments and supplements
thereto and to the related prospectus that, in the opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto;

(ii) use commercially reasonable efforts to qualify the Security Collateral
under the state securities or “Blue Sky” laws and to obtain all necessary
governmental approvals for the sale of such Security Collateral, as requested by
the Collateral Agent;

(iii) cause each such issuer of such Security Collateral to make available to
its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act;

(iv) provide the Collateral Agent with such other information and projections as
may be necessary or, in the opinion of the Collateral Agent, advisable to enable
the Collateral Agent to effect the sale of such Security Collateral; and

(v) do or cause to be done all such other acts and things as may be necessary to
make such sale of such Security Collateral or any part thereof valid and binding
and in compliance with Applicable Law.

(h) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 22, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral:  (i) any
registration statement or prospectus, and all supplements and amendments
thereto, prepared pursuant to subsection (g)(i) above; (ii) any information and
projections provided to it pursuant to subsection (g)(iv) above; and (iii) any
other information in its possession relating to such Security Collateral.

(i) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Secured Parties by reason of the failure
by such Grantor to perform any of the covenants contained in subsection (g)
above and, consequently, agrees that, if such Grantor shall fail to perform any
of such covenants, it will pay, as liquidated damages and not as a penalty, an
amount equal to the value of the Security Collateral on the date the Collateral
Agent shall demand compliance with subsection (g) above.

Section 23. Indemnity and Expenses

Each Grantor agrees to indemnify, defend and save and hold harmless each Secured
Party and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified



20Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

Party, in each case arising out of or in connection with or resulting from this
Agreement (including, without limitation, enforcement of this Agreement), except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.

(a) Each Grantor will upon demand pay to the Collateral Agent the amount of any
and all reasonable and documented out-of-pocket expenses incurred by each
Secured Party and each of their Affiliates, including, without limitation, the
reasonable and documented fees and expenses of Ontario, New York and Nevada
counsel for the Collateral Agent and the Secured Parties (provided that the
Grantors will not be responsible for the payment of legal costs of more than one
legal counsel in each of New York,  Nevada and any other applicable
jurisdiction) and of any reasonable and documented costs of experts and agents
engaged by the Secured Parties in relation hereto, in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral of such Grantor, (iii) the exercise or enforcement of any of the
rights of the Collateral Agent or the other Secured Parties hereunder or (iv)
the failure by such Grantor to perform or observe any of the provisions hereof.

Section 24. Amendments; Waivers; Additional Grantors; Etc.

No amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Collateral Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No failure on the part of the Collateral
Agent or any other Secured Party to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

(a) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit C hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

Section 25. Notices, Etc.

All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail to the applicable
address set forth in Annex A.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by facsimile shall be deemed to have been given when sent (except if not given
during normal business hours of the recipient, in which case they shall be
deemed to have



21Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

been given at the opening of business on the next Business Day of the
recipient). Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment); provided, that if such email is
not sent during the normal business hours of the recipient, such email shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.  Each of the Grantors and the Collateral Agent may change its
address, electronic mail address or facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto.

Section 26. Continuing Security Interest; Assignments under the Credit Agreement

Subject to Section 27, this Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the latest of (i) the payment in full in cash of the Secured Obligations and
(ii) the termination or reduction to zero of all Commitments, (b) be binding
upon each Grantor, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case to the extent permitted by the Credit
Agreement.

Section 27. Release; Termination

Upon any sale, lease, transfer or other disposition of any item of Collateral of
any Grantor in accordance with the terms of the Loan Documents (other than sales
of Inventory in the ordinary course of business), the Collateral Agent will, at
such Grantor’s expense, execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
 however, that (i) at the time of such request and such release no Event of
Default or Prospective Event of Default shall have occurred and be continuing,
(ii) such Grantor shall have delivered to the Collateral Agent, at least ten
(10) Business Days prior to the date of the proposed release, a written request
for release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, including, without
limitation, the price thereof and any expenses in connection therewith, together
with a form of release for execution by the Collateral Agent and a certificate
of such Grantor to the effect that the transaction is in compliance with the
Loan Documents and as to such other matters as the Collateral Agent may request
and (iii) the proceeds of any such sale, lease, transfer or other disposition
required to be applied, or any payment to be made in connection therewith, in
accordance with the Loan Documents shall, to the extent so required, be paid or
made to, or in accordance with the instructions of, the Collateral Agent when
and as required under the Loan Documents.



22Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

(a) With respect to each Grantor other than the Continuing Grantors (defined
below), upon the later to occur of the Economic Completion Date and the Goshute
Challenge Resolution Date, (i) the pledge and security interest granted hereby
shall automatically terminate and be released and all rights to the Collateral
shall revert to the applicable Grantor without any further action and (ii) the
Collateral Agent shall promptly return any possessory collateral to each
Grantor.  With respect to the Borrower and ServiceCo (the “Continuing
Grantors”), upon the date on which all outstanding Secured Obligations have been
repaid in full in cash and all Commitments have been reduced to zero, the pledge
and security interest granted hereby shall automatically terminate and be
released and all rights to the Collateral shall revert to the applicable
Continuing Grantor without any further action and  the Collateral Agent shall
promptly return any possessory collateral to each Grantor.  Upon any such
termination under this clause (b), the Collateral Agent will, at the applicable
Grantor’s expense, execute and deliver to such Grantor, or authorize such
Grantor to file, such documents as such Grantor shall reasonably request to
evidence such termination.

Section 28. Security Interest Absolute

The obligations of each Grantor under this Agreement are independent of the
Secured Obligations or any other obligations of any other Loan Party under or in
respect of the Loan Documents, and a separate action or actions may be brought
and prosecuted against each Grantor to enforce this Agreement, irrespective of
whether any action is brought against such Grantor or any other Loan Party or
whether such Grantor or any other Loan Party is joined in any such action or
actions.  All rights of the Collateral Agent and the other Secured Parties and
the pledge, assignment and security interest hereunder, and all obligations of
each Grantor hereunder, shall be irrevocable, absolute and unconditional
irrespective of, and each Grantor hereby irrevocably waives (to the maximum
extent permitted by Applicable Law) any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other obligations of any other
Loan Party under or in respect of the Loan Documents or any other amendment or
waiver of or any consent to any departure from any Loan Document, including,
without limitation, any increase in the Secured Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

(d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other obligations of any other Loan Party
under or in respect of the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;



23Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (each Grantor
waiving any duty on the part of the Secured Parties to disclose such
information);

(g) the failure of any other Person to execute this Agreement or any other
Collateral Document, guaranty or agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, such Grantor or any other Grantor or a third party grantor of a
security interest.

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

Section 29. Execution in Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of an original executed counterpart of this Agreement.

Section 30. Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

[Signature pages follow]

 

24Midway – Security Agreement

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GRANTORS:

 

MDW PAN LLP

 

By: MDW Pan Holding Corp., its Managing   Partner

 

 


By _________________________
Name: Bradley Blacketor
Title:   Treasurer

MIDWAY GOLD CORP.

 

 


By _________________________
Name: Bradley Blacketor
Title:   Chief Financial Officer

 

MIDWAY SERVICES COMPANY

 

 


By _________________________
Name: Bradley Blacketor
Title:   Treasurer





Signature PageMidway – Security Agreement

--------------------------------------------------------------------------------

 

 

GEH (U.S.) HOLDING INC.

 

 


By _________________________
Name: Bradley Blacketor
Title:   Treasurer

 

MDW GOLD ROCK LLP

 

By: MDW-GR Holding Corp., its Managing Partner

 


By _________________________
Name: Bradley Blacketor
Title:   Treasurer

MDW‑GR HOLDING CORP.

 

 


By _________________________
Name: Bradley Blacketor
Title:   Treasurer

MDW PAN HOLDING CORP.

 

 


By _________________________
Name: Bradley Blacketor
Title:   Treasurer

MIDWAY EXPLORATION LLC


      By: Midway Gold US Inc., its Sole Member


By _________________________
Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer





Signature PageMidway – Security Agreement

--------------------------------------------------------------------------------

 

 

MIDWAY GOLD REALTY LLC

 

      By: Midway Gold US Inc., its Sole Member


By _________________________
Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer

MIDWAY GOLD ROCK MINE CO.

 

 


By _________________________
Name: Bradley Blacketor
Title:   Treasurer

MIDWAY GOLD US INC.

 

 


By _________________________
Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer

MIDWAY PAN MINE CO.

 

 


By _________________________
Name: Bradley Blacketor
Title:   Treasurer

MINE SERVICES LLC


      By: Midway Gold US Inc., its Sole Member


By _________________________
Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer





Signature PageMidway – Security Agreement

--------------------------------------------------------------------------------

 

 

GEH (B.C.) HOLDING INC.

 


By _________________________
Name: William M. Zisch
Title:   President

GOLDEN EAGLE HOLDING INC.

 


By _________________________
Name: William M. Zisch
Title:   President

MDW MINE ULC

 


By _________________________
Name: William M. Zisch
Title:   Director





Signature PageMidway – Security Agreement

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT:

 

HALE CAPITAL PARTNERS, L.P.


By _________________________
Name: 
Title: 

 



Signature PageMidway – Security Agreement

--------------------------------------------------------------------------------